Citation Nr: 0610559	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for bilateral inguinal 
hernia residuals claimed as secondary to service-connected 
disability.

2.  Entitlement to service connection for a right shoulder 
fracture, claimed as secondary to service-connected 
disability.  

3.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling, to include consideration of whether reduction from 
20 percent was proper.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence and loss of use of a creative organ claimed as due 
to medical treatment and surgery performed by the VA in 
December 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979, and from November 1981 to February 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, regional office 
(RO).  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for impotence and loss of use of a creative organ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's current bilateral inguinal hernia residuals 
were not caused or aggravated by a service-connected 
disability.

2.  The veteran's residuals of a right shoulder fracture were 
not caused or aggravated by a service-connected disability.

3.  The chondromalacia patella of the right knee results in 
painful motion but has not resulted in limitation of motion 
of the knee with flexion limited to less than 45 degrees, or 
extension limited by more than 10 degrees, and has not 
resulted in instability or subluxation.

4.  The chondromalacia patella of the left knee improved and 
does not cause limitation of motion of the knee with flexion 
limited to less than 45 degrees, or extension limited by more 
than 10 degrees, and does not currently result in instability 
or subluxation.


CONCLUSIONS OF LAW

1.  Bilateral inguinal hernia residuals were not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  Right shoulder fracture residuals were not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

3.  The criteria for a disability rating higher than 10 
percent for chondromalacia patella of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

4.  Reduction of the rating for chondromalacia patella of the 
left knee was proper, and the criteria for a disability 
rating higher than 10 percent are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2005); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the a claimant with the development of a 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The SOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC also included the requirements that must 
be met to establish the benefits.  Other communications, such 
as a letter from the RO dated in June 2004 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The June 2004 letter specifically told the appellant 
to submit any additional evidence in his possession.  Thus, 
the fourth element is satisfied.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The veteran's initial VCAA letter was not provided prior to 
the adjudication of his claim.  However, he was later given 
the VCAA notice letter and was given an ample opportunity to 
respond.  He has not claimed any prejudice as a result of the 
timing of the VCAA letter.  Therefore, to decide the appeal 
would not be prejudicial error.  The Board also notes that 
because the claims are being denied, any question as to the 
appropriate effective date for compensation is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's post service 
treatment records.  The appellant has had a hearing.  He also 
failed to appear for another hearing and did not request that 
it be rescheduled.  He was afforded a VA examination.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

I.  Entitlement To Service Connection For Bilateral Inguinal 
Hernia Residuals Claimed As Secondary To Service-Connected 
Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has previously established service connection for 
chondromalacia patella of the right knee, rated as 10 percent 
disabling; chondromalacia patella of the left knee, rated as 
10 percent disabling; and a cyst scar of the right ear, rated 
as noncompensably disabling.  

The veteran contends that he developed bilateral inguinal 
hernias because his knee disorder prevents him from bending 
down to lift things in the proper manner.  During a hearing 
held at the RO in January 2003, the veteran testified that he 
wore a knee brace and that it made it almost impossible for 
him to do lifting properly.  He said that when lifting 
articles such as boards he had to bend over from his back 
rather than lifting up using his knees.  He reported that the 
hernia problems started around an incident in 1994 when he 
was lifting two by fours.  

The Board notes initially that the veteran's service medical 
records do not contain any references to symptoms, findings, 
or diagnoses of a hernia.  The earliest records are from many 
years after service.  The hernias were treated at the VA with 
surgery in August 1995.  Significantly, however, the medical 
records do not contain any indication that the veteran's 
service-connected knee disorders played any role in the 
development of his hernias.  The only history noted in the VA 
hospital discharge summary dated in August 1995 was that the 
veteran thought that he had hernia for about ten years, and 
that he had recently moved and it caused him lot of pain.  
There was no mention of his service-connected knee disorders. 

Thus, the clinical and other objective evidence of record 
fails to indicate an etiological relationship between the 
veteran's service-connected knee disorders and his inguinal 
hernias.  The Board has noted that the veteran has expressed 
his own opinion that his service-connected knee disorder 
caused his hernias.  However, the Board notes that the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, the Board concludes that the 
veteran's inguinal hernias were not proximately due to or the 
result of a service-connected disability.  

II.  Entitlement To Service Connection For A Right Shoulder 
Fracture,
 Claimed As Secondary To Service-Connected Disability.

The veteran contends that he sustained injuries to his right 
shoulder because instability from his service-connected knee 
disorders made him fall.  Private hospital records from 
December 5, 1996, reflect that the veteran was first seen two 
weeks earlier at the emergency room after he fractured his 
clavicle in a fall.  The records do not contain any mention 
of the veteran's service connected knee problems.  

The Board has noted that in a VA medical treatment record in 
January 1997, the veteran reported that he had fractured his 
collar bone on Thanksgiving when he fell when his knees gave 
out.  Similarly, in a VA record dated June 15, 1997, the 
veteran reported that he fell a lot due to arthritis in his 
knees, and that he had fallen against a car and scraped the 
area along his mid spine.  He reported that he had some 
pinched nerves in his right shoulder which he wanted to get 
checked out.  He also reported that he wanted a cane so that 
he could stabilize himself and maybe then he would not fall 
so often.  Significantly, however, these histories given by 
the veteran were in the context of a hospitalization for 
intoxication, and the plan made by the examiner was that the 
veteran would undergo detoxification.  The primary diagnosis 
was alcohol intoxication.  Another record from that 
hospitalization indicated that the veteran gave a history of 
drinking a fifth of whiskey a day.  A blood test result dated 
June 13, 1997, indicates that his ETOH level was 232.9 mg/dL 
which was considered to be excessively high.  He was noted to 
verbally contradict the results of his urine screening, and 
the Board finds that under these circumstances his historical 
accounts of how he injured his shoulder are not reliable. 
Thee is no objective evidence to connect the service-
connected knee disabilities to the shoulder injury.  
Accordingly, the Board concludes that right shoulder fracture 
residuals were not proximately due to or the result of a 
service-connected disability.  



III.  Entitlement To An Increased Rating For Chondromalacia 
Patella Of The Right Knee, Currently Rated As 10 Percent 
Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 10 percent for his service-
connected right knee disorder.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity in 
civil occupations.  See 38 U.S.C.A. § 1155.  Separate 
Diagnostic Codes identify the various disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The knee disorder may be rated based on limitation of motion 
of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the service-
connected right knee disability.  The veteran's service 
medical records show that on enlistment into reserve service 
in May 1986, the veteran had some crepitation on the lateral 
movement of the right and left patellas.  

In February 1993, the veteran filed a claim for disability 
compensation for disorders of both knees.  The report of a 
joints examination conducted by the VA in July 1993 reflects 
that the diagnosis was degenerative joint disease of knees 
and ankles probably secondary to running with boots in 
service.  Subsequently, in a decision of August 1993, the RO 
granted service connection for chondromalacia of the right 
knee with DJD, rated as 10 percent disabling, and 
chondromalacia of the left knee with DJD, rated as 10 percent 
disabling.  

A VA examination conducted in February 1996 reportedly showed 
marked instability in the left knee and mild lateral 
instability in the right knee.  Subsequently, in a rating 
action of June 1996, the RO increased the rating for the left 
knee to 20 percent, but confirmed the 10 percent rating for 
the right knee.  The RO also confirmed those ratings in 
decisions of October 1998 and August 1999.  

In January 2000, the veteran requested increased compensation 
for his knee disorders.  The RO denied that request, and the 
veteran perfected this appeal.  

During the hearing held at the RO in January 2003, the 
veteran testified that his right knee disorder caused the 
most symptoms when he got up in the morning, when he went to 
bed at night, and when he went up stairs.  He said that he 
had instability and swelling in both knees.  He reported that 
he had catching in the right knee.  He said that the left 
knee sometimes swelled so much that the brace did not fit.  
He said that he had to take pain medications and use a cane.  

However, the Board finds that the preponderance of the 
evidence does not reflect the presence of limitation of 
motion of the right knee of sufficient severity to warrant a 
rating higher than 10 percent.  The evidence shows that the 
right knee disorder has not resulted in limitation of motion 
of the knee resulting in flexion to less than 45 degrees, and 
does not limit extension.  Such levels of limitation are not 
shown in any of the medical evidence.  The veteran has full 
or almost full flexion and extension on examination.  For 
example, the report of a joints examination conducted by the 
VA in June 2000 shows that the knees could both flex to 150 
degrees.  Similarly, the report of a joints examination 
conducted by the VA in January 2002 shows that the range of 
motion of both knees was from zero degrees of extension to 
130 degrees of flexion.  The veteran's VA medical treatment 
records contain similar information.  Thus, the evidence does 
not indicate that a higher rating is justified when using 
actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The VA examination reports do reflect that the 
factors of additional functional loss due to pain, weakness, 
etc, are present.  In this regard, the Board notes that the 
VA joints examination in January 2002 noted that the right 
and left knees each had mild functional loss due to pain.  
The Board finds, however, that the current rating of 10 
percent adequately reflects the weakness, fatigue and pain on 
use experienced by the veteran, given the minimal limitation 
of motion otherwise documented in the record.  See 38 C.F.R. 
§ 4.40 (a little used part of the musculoskeletal system (due 
to pain) may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity[,] or the like).  Accordingly, the criteria for a 
disability rating higher than 10 percent for a right knee 
disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  Although the veteran has reported complaints of 
instability causing buckling, the objective evidence 
indicates that there is no instability.  For example, the VA 
examinations in June 2002 and January 2002 documented that 
there was no instability.  Although the veteran has presented 
his own statements and lay statements which are to the effect 
that he has instability and difficulty walking, the Board 
finds that the actual medical examination reports have 
greater probative value than the lay statements.  
Accordingly, a separate rating for instability or subluxation 
of the right knee is not warranted.  

IV.  Entitlement To An Increased Rating For Chondromalacia 
Patella Of The Left Knee, Currently Rated As 10 Percent 
Disabling.

The history of the veteran's left knee disorder is recounted 
above in the discussion of the history of the right knee 
disorder.  In addition, the Board notes that in the rating 
decision of July 2000, the RO determined that there had been 
improvement in the left knee disorder as no instability was 
found on the current examination.  It was noted that the 
veteran would be reexamined in the future.  The veteran was 
later afforded another examination which again showed no 
instability.  In a letter dated in April 2002, the RO 
notified the veteran of a proposal to reduce the rating for 
the left knee disorder from 20 percent to 10 percent. The RO 
effectuated that proposal in a decision of May 2003.  

In determining whether a rating higher than 10 percent is 
warranted for the left knee disorder, the Board must 
initially determine whether the rating reduction from 20 
percent to 10 percent was proper.  Because the veteran's 20 
percent rating was in effect for a period of more than 5 
years, the rating reduction must be reviewed in light of 
certain requirements which are set forth in 38 C.F.R. 
§ 3.344(a).  The Court reviewed the requirements of the 
regulation in Brown v. Brown, 5 Vet. App. 413 (1993).  The 
Court noted that 38 C.F.R. § 3.344(a) contains at least four 
specific requirements which are applicable to a case 
involving a rating reduction.  First, the Board must review 
the entire record of examinations and the medical-industrial 
history to ascertain whether the recent disability evaluation 
examination was full and complete.  Second, examinations 
which are less than full and complete may not be used as the 
basis of a reduction.  Third, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on the basis of any one examination except where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Fourth, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency must 
consider whether that improvement will be maintained under 
the ordinary conditions of life.  Id. at 419.

The Board notes that the reduction was made based in large 
part on the findings contained in VA examination reports of 
June 2000 and January 2002.  Both examination reports 
contained extensive histories and examination findings.  
Thus, the evidence upon which the reduction was made was full 
and complete.  The reduction was made not upon one 
examination report, but upon two examination reports.  The 
evidence showed that the veteran's left knee disorder had 
demonstrated sustained improvement.  The record contains no 
evidence to suggest that improvement in the veteran's left 
knee disorder was either temporary or episodic.  Accordingly, 
the Board finds that the evidence established a reasonable 
certainty that the improvement in his condition would be 
maintained under the ordinary conditions of life.  Based on 
the foregoing, the Board finds that the reduction from 20 
percent to a 10 percent rating was appropriate.  The knee 
disorder had improved and was no longer productive of 
impairment due to instability.

The current 10 percent rating is based on the veteran's 
painful motion.  The Board finds that the evidence does not 
reflect the presence of limitation of motion of the left knee 
of sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the left knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and does not limit 
extension.  Such levels of limitation are not shown in any of 
the medical evidence.  The veteran has almost full flexion 
and extension on examination.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  Accordingly, 
the criteria for a disability rating higher than 10 percent 
for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder has not resulted in instability or 
subluxation.  As noted above, however, the medical 
examinations indicate that there is no instability.  
Accordingly, a separate rating for instability or subluxation 
of the right knee is not warranted.  




ORDER

1.  Service connection for bilateral inguinal hernia 
residuals claimed as secondary to service-connected 
disability is denied.

2.  Service connection for a right shoulder fracture, claimed 
as secondary to service-connected disability is denied.  

3.  An increased rating for chondromalacia patella of the 
right knee, currently rated as 10 percent disabling, is 
denied.

4.  An increased rating, or restoration of the prior rating, 
for chondromalacia patella of the left knee, currently rated 
as 10 percent disabling, is denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for impotence and loss 
of use of a creative organ.  The report of a VA genitourinary 
examination conducted in May 2003 includes an opinion 
indicating that the veteran's loss of use of the right 
testicle was more than likely the result of the VA hernia 
operation.  However, the examiner did not offer an opinion as 
to whether there was VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment.  
Such an opinion is required to properly evaluate the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a VA medical 
opinion with respect to the likelihood 
that the veteran's right testicle atrophy 
which occurred following the VA surgery 
in 1999 was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment.  The claims file 
should be referred to a VA physician, 
preferably the physician who conducted 
the VA genitourinary examination in May 
2003, for the purpose of preparing an 
addendum to the examination report to 
address this issue.  The opinion should 
include an explanation for the opinion.  

2.  Thereafter, the RO should review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


